DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 07/15/2022.
Claims 10-18 were amended.
Claim 19 was canceled.
Claims 1-9 and 20 were previously withdrawn.
Claims 1-18 and 20 are pending.
Claims 10-18 were examined.

Claim Scope
As an initial matter, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, second paragraph, it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) ("Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 10-18 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claim 10 recites “said processor containing a series of program steps in said memory for execution on the processor to respond to the request for said financial transaction and payment distributions and a first database for storing data and said data in said first database comprises rules or laws applicable to said financial transaction” , a statement of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. In addition, the claim recites certain language directed to non-functional descriptive material. Claim 10 recites “a second information set about said financial transaction to said payment gateway server on behalf of a buyer, and said second information set including financial transaction information relating to a payment by the buyer and GPS location information of said mobile device”. However, the limitations refer only to describing the data and/or the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05). Furthermore, claim 10 is a method claim and recites “said payment gateway server allocates funds for said financial transaction of a seller based on said data in said first database which stores rules or laws applicable to said financial transaction and a sellers distribution scheme and execution of a payment process by said payment gateway server using said processor containing a series of program steps and said GPS location information of said mobile device and series of program steps either blocks or authorizes said financial transaction and if said financial transaction is authorized, then said payment gateway server authorizes payment of said financial transaction such that said payment complies with said rules or laws applicable to said financial transaction and said sellers distribution scheme....”; language directed to not positively recited method steps. See MPEP 2111.04.Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claim was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.

In the instant case, claims 10-18 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. "
Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “having a payment gateway server with: a processor; a memory; and a storage, the storage being a non-transitory computer-readable medium including: said processor containing a series of program steps in said memory for execution on the processor to respond to the request for said financial transaction and payment distributions and a first database for storing data and said data in said first database comprises rules or laws applicable to said financial transaction”;b. “a point of sale or a web-based application transmitting a first information set comprising said financial transaction to said payment gateway server”;c. “transmitting from a mobile device, a second information set about said financial transaction to said payment gateway server on behalf of a buyer, and said second information set including financial transaction information relating to a payment by the buyer and GPS location information of said mobile device; and ”;d. “using said series of program steps, said payment gateway server allocates funds for said financial transaction of a seller based on said data in said first database which stores rules or laws applicable to said financial transaction and a sellers distribution scheme and execution of a payment process by said payment gateway server using said processor containing a series of program steps and said GPS location information of said mobile device and series of program steps either blocks or authorizes said financial transaction and if said financial transaction is authorized, then said payment gateway server authorizes payment of said financial transaction such that said payment complies with said rules or laws applicable to said financial transaction and said sellers distribution scheme.”

Therefore, the portions highlighted in bold above recite mitigating settlement risk by processing rule-based tasks, which is an abstract idea grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of transmitting transaction information and performing a series of program steps. 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: a point of sale or a web-based application . Merely using a processor, a memory, storage, a mobile device only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: having… server…, transmitting… information…, transmitting… information…, using… steps…. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a point of sale or a web-based application to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of mitigating settlement risk by processing rule-based tasks. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of mitigating settlement risk by processing rule-based tasks.
Dependent claims 11-18 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
e) wherein said payment gateway server processes said financial transaction using said GPS location information transmitted from said mobile device and said processor containing a series of program steps and data retrieved from said first database and calculates the allocation of taxes to be paid for said financial transaction. f) wherein said payment gateway server executing the series of program steps by the processor and the rules and payment processes stored in said first database and using said GPS location information of said mobile device blocks or authorizes said financial transaction without the direct involvement of a seller's bank. g) wherein said payment gateway server executes the series of program steps by the processor determining whether said sellers distribution scheme applies to the financial transaction and said seller distribution scheme of said financial transaction to one or more recipients. h) wherein the request to allocate a portion of a total amount of said financial transaction is processed by said payment gateway server using the series of program steps without direct involvement of the seller or a seller's bank to authorize payments based on said seller's distribution scheme. i) wherein one or more recipient fees of said financial transaction is selected from the group consisting of a convenience fee, a reseller fee, a shipping charge, and a charitable contribution. j) wherein the portion of said financial transaction recipients, is selected from the group consisting of a State tax, Federal tax, and International tax. k) wherein the series of program steps using data in said first database is based on Federal and State laws identified using said GPS location information from said mobile device. l) wherein the financial transaction is initiated directly by the buyer with a mobile input device. 
With respect to claim 11, the claim further recites item e) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to not positively recited method steps by describing what the payment gateway server "processes" and "calculates".. Those statements are insufficient to significantly alter the eligibility analysis. These not positively recited method steps do not alter the BRI of the independent claims.
With respect to claim 12, the claim further recites item f) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to not positively recited method steps by describing what the payment gateway server "blocks" or "authorizes". Those statements are insufficient to significantly alter the eligibility analysis. These not positively recited method steps do not alter the BRI of the independent claims.

With respect to claim 14, the claim further recites item h) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to not positively recited method steps by describing what the description of the manner in which a request "is processed". Those statements are insufficient to significantly alter the eligibility analysis. These not positively recited method steps do not alter the BRI of the independent claims. Examiner reminds Applicant that the claims do not positively recite "processing a request".

With respect to claim 15, the claim further recites item i) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by merely describing the types (labels) of fees. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 16, the claim further recites item j) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the a "portion" of recipients. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 17, the claim further recites item k) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a "series" "is based on". Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 18, the claim further recites item l) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to not positively recited method steps by describing what the description of the manner in which a transaction "is initiated". Those statements are insufficient to significantly alter the eligibility analysis. These not positively recited method steps do not alter the BRI of the independent claims. Examiner reminds Applicant that the claims do not positively recite "processing a request".
Therefore, dependent claims 11, 12, 14, 15, 16, 17, 18, which represent additional language e), f), h), i), j), k), l) do not alter the analysis provided with respect to independent claim 10. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claim 13, the claim recites item g) above, which represent the additional elements/functions of determining whether schemes apply to the financial transaction. This language further elaborates in the abstract idea of mitigating settlement risk by processing rule-based tasks identified above with respect to the independent claim 10. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer.
Therefore, while dependent claim 13, which represents additional language g), slightly modify the analysis provided with respect to independent claim 10, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 10 was amended to recite “having a payment gateway server…” The specification as filed does not recite in which manner this method step is performed. Dependent claims 11-18 are also rejected since they depend on claim 10.

Claim 10 was amended to recite “the storage being a non-transitory computer-readable medium including: said processor”. The specification as filed recites, inter alia:
“[12]… The payment gateway server includes a processor and a non-transitory computer-readable medium having stored thereon a series of program steps and a first database which stores rules or laws applicable to transactions. ”
Therefore, the specification as filed is silent regarding a computer-readable medium including a processor. Dependent claims 11-18 are also rejected since they depend on claim 10.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “having a payment gateway server with: a processor…”. This language is unclear as the scope of the step of "having… server with… (structural elements)" is unclear. The claims do not recite which entity performs this step and in which manner "having" is performed. According to the Merriam Webster dictionary1, "have" offers multiple definitions, such as "to hold or maintain as a possession", "to hold in one's use”, “to hold, include, or contain as part or whole" etc. It is unclear whether the claims require "owning" a server or "including/containing" a server as part or whole, for instance. This duality renders the scope of the claims unclear and one of ordinary skill in the art would not be able to reasonably construe the scope of the recited method step.. Dependent claims 11-18 are also rejected since they depend on claim 10.

Claim 10 recites “said payment” in line 36. There is insufficient antecedent basis for this language in the claim since it is unclear which “a payment/payment” the claim is referring to (Claim 10 introduces “a payment/payment” more than once, in lines 21 and 35, respectively). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”. Dependent claims 11-18 are also rejected since they depend on claim 10.

Claim 10 recites “series of program steps” in line 31. There is insufficient antecedent basis for this language in the claim since it is unclear which “a series of program steps” the claim is referring to (Claim 10 introduces “a series of program steps” more than once, in lines 8 and 30, respectively). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”. Dependent claims 11-18 are also rejected since they depend on claim 10.

Claim 10 recites: “having a payment gateway server with: a processor…”. It is unclear by the claim language whether the language “with” refers to “having” (i.e. “having server with (in addition to) processor…”), or whether it refers to “server” (i.e. “the server with (i.e. comprising) a processor…”). This duality renders the scope of the claims unclear. Dependent claims 11-18 are also rejected since they depend on claim 10.

Claim 10 recites: “said processor containing a series of program steps in said memory for execution on the processor to respond to the request for said financial transaction and payment distributions and a first database for storing data and said data in said first database comprises rules or laws applicable to said financial transaction”. It is unclear by the claim language whether the language “and payment distributions” refers to “processor” (i.e. “said processor containing A. a series of program steps… and B. payment distributions”), or whether it refers to “request” (i.e. “request for C. said financial transaction and D. payment distributions”). This duality renders the scope of the claims unclear. Dependent claims 11-18 are also rejected since they depend on claim 10.

Claim 10 recites: “said processor containing a series of program steps in said memory for execution on the processor to respond to the request for said financial transaction and payment distributions and a first database for storing data and said data in said first database comprises rules or laws applicable to said financial transaction”. It is unclear by the claim language whether the language “and a first database” refers to “processor” (i.e. “said processor containing A. a series of program steps… and B. a first database”), or whether it refers to “request” (i.e. “request for C. said financial transaction and payment distributions and D. a first database”). Examiner notices that the use of multiple conjunctions ("and") in the same sentence without proper punctuation marks renders the scope of the language unclear. This duality renders the scope of the claims unclear. Dependent claims 11-18 are also rejected since they depend on claim 10.
Claim 10 recites: “said second information set including financial transaction information relating to a payment by the buyer and GPS location information of said mobile device”. It is unclear by the claim language whether the language “and GPS location information” refers to “second information set” (i.e. “said second information set including A. financial transaction information relating to a payment by the buyer and B. GPS location information of said mobile device”), or whether it refers to “financial transaction information” (i.e. “said second information set including financial transaction information relating to C. a payment by the buyer and D. GPS location information of said mobile device;”). Specifically, it is unclear what is "included" in the "second information set", whether only financial transaction information ("relating to" other information) or whether financial transaction information including financial transaction information and GPS location information. For purposes of Examination, Examiner considers the latter even though the language is directed to describing data.. This duality renders the scope of the claims unclear. Dependent claims 11-18 are also rejected since they depend on claim 10.

Claims 12, 13, 14 and 17 recite the language “the series of program steps” in lines multiple. There is insufficient antecedent basis for this language in the claims since it is unclear which “a series of program steps” the claims are referring to (Claim 10 introduces “a series of program steps” more than once, in lines 8 and 30, respectively). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”. Dependent claims 14-16 are also rejected since they depend on claim 13.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2009/0164324 A1) in view of Graylin et al. (US 2012/0036042 A1).

With respect to claim 10, Bishop et al. teach a method for processing a request for a financial transaction (Methods for a third party biller to receive an allocated payment authorization request) comprising: 
having a payment gateway server with: a processor; a memory; and a storage, the storage being a non-transitory computer-readable medium including: said processor containing a series of program steps in said memory for execution on the processor to respond to the request for said financial transaction and payment distributions and a first database for storing data and said data in said first database comprises rules or laws applicable to said financial transaction (see SSL Gateway, paragraph [0023]; Fig. 4, transaction mechanism 414, paragraph [0072]; Fig. 5, transactional mechanism 502 including processor 504, memory 510 and storage device 522, paragraph [0073]; real time risk management module 514, paragraph [0074]; Fig. 25, system 2500 payment gateway 2515, paragraphs [0148]-[0150]; payment system directory 2520 as the first database, paragraph [0152]: "payment system directory 2520 may maintain user profiles, business rules, allocation rules, and the like in order to determine where to route portions of a transaction request in order to obtain approval"); 
a point of sale or a web-based application transmitting a first information set comprising said financial transaction to said payment gateway server (see Fig. 6, "receiving transaction information from at least one of a purchaser and a seller (step 610)", paragraph [0075]; Fig. 15, transaction invoice, paragraph [0111]); 
transmitting from a mobile device, a second information set about said financial transaction to said payment gateway server on behalf of a buyer, and said second information set including financial transaction information relating to a payment by the buyer (see Fig. 6, "receiving transaction information from at least one of a purchaser and a seller (step 610)", paragraph [0075]; "In a conventional sales transaction, the location of the sale is often a key factor in determining the applicable tax authority and tax. It is believed that transaction tax due on purchases or sales transactions via a network may also consider the location in determining the taxing authorities and tax", paragraph [0099]; "The location of a POS device may be determined by providing location data to the tax information system. The location data may include data from the personal communication device ( e.g., stored thereon or presented by the user at the time of transaction), data from a seller's point of presence, or data from a participating third party. Location data may also be obtained from a communications service. Suitable communication services may include device based solutions, such as, for example, a GPS satellite system signal... Determining the location using the above techniques is known, and thus will not be described in detail", paragraph [0100]; "As illustrated in FIG. 17, a purchaser may accept a transaction by one of at least three methods, wherein the methods are indicated by phantom lines to represent the purchaser's optional courses of action. First, the purchaser may accept the transaction using a suitable card without logging into the transaction system ( step 1706)." Figs. 17 and 18, purchaser transaction interface, paragraphs [0113] and [0114]; "The allocation may also be based upon location information. Location information may include the location of the transaction, location of the consumer, location of the merchant, location of the supplier, location of the product, origin of the product (or its components), zip code information, city information, mapping information, global positioning information, and/or the like. For example, a transaction device may include location technology (e.g., a global positioning system), the system may determine location information based on purchase data ( e.g., service establishment number, point of sale terminal information, etc.), the system may acquire location information from other sources (e.g., consumer location based on information from a cellular phone company, or product origin location based on SKU or UPC information), etc.", paragraph [0163]); and 
using said series of program steps, said payment gateway server allocates funds for said financial transaction of a seller based on said data in said first database which stores rules or laws applicable to said financial transaction and a sellers distribution scheme and execution of a payment process by said payment gateway server using said processor containing a series of program steps and said GPS location information of said mobile device and series of program steps either blocks or authorizes said financial transaction and if said financial transaction is authorized, then said payment gateway server authorizes payment of said financial transaction such that said payment complies with said rules or laws applicable to said financial transaction and said sellers distribution scheme (see Fig. 6, "performing authentication, credit risk, and/or fraud risk analyses (step 612); determining whether the transaction is acceptable (step 614); terminating the transaction if the transaction is not acceptable; debiting funds from a purchaser's financial account if the transaction is acceptable (step 616)", paragraph [0075]; "the transaction mechanism... identifies a geographic location of a transaction in order to calculate appropriate sales tax information... the request may be in the form of a purchase order on a seller's website from the buyer's personal communication device", paragraph [0098]). 

Bishop et al. do not explicitly disclose a method comprising: the second information set including GPS location of said mobile device. While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Bishop et al. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Graylin et al. disclose a method (System and method for checkout and customer data capture in commerce applications) comprising: 
the second information set including GPS location of said mobile device (see "The "Create Checkout" request 263 also sets up and captures the location of the mobile phone. The mobile phone location is determined via a global positioning system (GPS), an Internet Protocol (IP) address, or triangulation", paragraph [0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the data capture mechanisms during checkout as disclosed by Graylin et al. in the method of Bishop et al., the motivation being to reduce the risk of fraud for the merchant by capturing additional data in the mobile environment while keeping at a minimum the number of steps and the amount of information that a user has to enter to complete a transaction (see Graylin et al., paragraph [0004]).

Moreover, Examiner notes that claim 10 recites “said processor containing a series of program steps in said memory for execution on the processor to respond to the request for said financial transaction and payment distributions and a first database for storing data and said data in said first database comprises rules or laws applicable to said financial transaction” , a statement of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. In addition, claim 10 is a method claim and recites “said payment gateway server allocates funds for said financial transaction of a seller based on said data in said first database which stores rules or laws applicable to said financial transaction and a sellers distribution scheme and execution of a payment process by said payment gateway server using said processor containing a series of program steps and said GPS location information of said mobile device and series of program steps either blocks or authorizes said financial transaction and if said financial transaction is authorized, then said payment gateway server authorizes payment of said financial transaction such that said payment complies with said rules or laws applicable to said financial transaction and said sellers distribution scheme....”; language directed to not positively recited method steps. See MPEP 2111.04. Furthermore, with respect to claim 10, the claim recites certain language directed to non-functional descriptive material. Claim 10 recites “a second information set about said financial transaction to said payment gateway server on behalf of a buyer, and said second information set including financial transaction information relating to a payment by the buyer and GPS location information of said mobile device”. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05).

With respect to claim 11, the combination of Bishop et al. and Graylin et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Bishop et al. disclose a method wherein said payment gateway server processes said financial transaction using said GPS location information transmitted from said mobile device and said processor containing a series of program steps and data retrieved from said first database and calculates the allocation of taxes to be paid for said financial transaction (see "In a conventional sales transaction, the location of the sale is often a key factor in determining the applicable tax authority and tax. It is believed that transaction tax due on purchases or sales transactions via a network may also consider the location in determining the taxing authorities and tax, paragraph [0099]; "The location of a POS device may be determined by providing location data to the tax information system. The location data may include data from the personal communication device ( e.g., stored thereon or presented by the user at the time of transaction), data from a seller's point of presence, or data from a participating third party. Location data may also be obtained from a communications service. Suitable communication services may include device based solutions, such as, for example, a GPS satellite system signal... Determining the location using the above techniques is known, and thus will not be described in detail", paragraph [0100]). 
Moreover, claim 11 is a method claim and recites “ wherein said payment gateway server processes said financial transaction using said GPS location information transmitted from said mobile device and said processor containing a series of program steps and data retrieved from said first database and calculates the allocation of taxes to be paid for said financial transaction...”; language directed to not positively recited method steps. 

With respect to claim 12, the combination of Bishop et al. and Graylin et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Bishop et al. disclose a method wherein said payment gateway server executing the series of program steps by the processor and the rules and payment processes stored in said first database and using said GPS location information of said mobile device blocks or authorizes said financial transaction without the direct involvement of a seller's bank (see Fig. 17, "If the purchaser accepts the transaction, the transaction mechanism performs a suitable card authorization/authentication routine, which may include suitable credit risk and fraud risk analyses (step 1716)…. If the transaction is acceptable, the transaction mechanism suitably debits the purchaser's account. Preferably, the transaction mechanism then credits an appropriate escrow account ( step 1720 ), pending notification by either the purchaser and/or a shipping agent that any defined escrow release event has transpired (step 1722)...", paragraph [0117]. Examiner notes that the seller's bank does not need to be involved as an escrow account is set up by the transaction mechanism). 
Moreover, claim 12 is a method claim and recites “wherein said payment gateway server executing the series of program steps by the processor and the rules and payment processes stored in said first database and using said GPS location information of said mobile device blocks or authorizes said financial transaction without the direct involvement of a seller's bank....”; language directed to not positively recited method steps. 

With respect to claim 13, the combination of Bishop et al. and Graylin et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Bishop et al. disclose a method wherein said payment gateway server executes the series of program steps by the processor determining whether said sellers distribution scheme applies to the financial transaction and said seller distribution scheme of said financial transaction to one or more recipients (see allocation, paragraphs [0161], [0163] and [0164]). 
Moreover, claim 13 is a method claim and recites “wherein said payment gateway server executes the series of program steps by the processor determining whether said sellers distribution scheme applies to the financial transaction and said seller distribution scheme of said financial transaction to one or more recipients...”; language directed to not positively recited method steps.

With respect to claim 14, the combination of Bishop et al. and Graylin et al. teaches all the subject matter of the method as described above with respect to claim 13. Furthermore, Bishop et al. disclose a method wherein the request to allocate a portion of a total amount of said financial transaction is processed by said payment gateway server using the series of program steps without direct involvement of the seller or a seller's bank to authorize payments based on said seller's distribution scheme (see allocation, paragraphs [0161], [0163] and [0164]). 
Moreover, claim 14 is a method claim and recites “wherein the request to allocate a portion of a total amount of said financial transaction is processed by said payment gateway server using the series involvement of the seller or a seller's bank to authorize payments based on said seller's distribution scheme...” language directed to not positively recited method steps.

With respect to claim 15, the combination of Bishop et al. and Graylin et al. teaches all the subject matter of the method as described above with respect to claim 13. Furthermore, Bishop et al. disclose a method wherein one or more recipient fees of said financial transaction is selected from the group consisting of a convenience fee, a reseller fee, a shipping charge, and a charitable contribution (see transaction fee, paragraph [0066]). 
Moreover, claim 15 recites “wherein one or more recipient fees of said financial transaction is selected from the group consisting of a convenience fee, a reseller fee, a shipping charge, and a charitable contribution”, language directed to non-functional descriptive material.

With respect to claim 16, the combination of Bishop et al. and Graylin et al. teaches all the subject matter of the method as described above with respect to claim 13. Furthermore, Bishop et al. disclose a method wherein the portion of said financial transaction recipients, is selected from the group consisting of a State tax, Federal tax, and International tax (see Fig. 14, "data field 1422 for indicating any miscellaneous charges that may be associated with the transaction, such as any applicable taxes", paragraph [0097]; calculate sales tax information/determining applicable tax authority and tax, paragraphs [0098] and [0099] tax directory, paragraph [0102]). 
Moreover, claim 16 recites “wherein the portion of said financial transaction recipients, is selected from the group consisting of a State tax, Federal tax, and International tax, language directed to non-functional descriptive material.

With respect to claim 17, the combination of Bishop et al. and Graylin et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Bishop et al. disclose a method wherein the series of program steps using data in said first database is based on Federal and State laws identified using said GPS location information from said mobile device (see paragraphs [0103] and [0104]).
Moreover, claim 17 is a method claim and recites “wherein the series of program steps using data in said first database is based on Federal and State laws identified using said GPS location information from said mobile device....”; language directed to not positively recited method steps.

With respect to claim 18, the combination of Bishop et al. and Graylin et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Bishop et al. disclose a method wherein the financial transaction is initiated directly by the buyer with a mobile input device (see "In general, the buyer initiates a purchase request from the seller and, depending on the particular environment of the buyer and the seller; the request may be in the form of a purchase order on a seller's web site from the buyer's personal communication device", paragraph [0098]). 
Moreover, claim 18 is a method claim and recites “ wherein the financial transaction is initiated directly by the buyer with a mobile input device...” language directed to not positively recited method steps.



Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, page 9, filed on 07/15/2022), with respect to the rejection of claims 10-18 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. Examiner respectfully disagrees. Applicant is in the position that the incorporation of the language "transmitting from a mobile device, a second information set about said financial transaction to said payment gateway server on behalf of a buyer, and said second information set including financial transaction information relating to a payment by the buyer and GPS location information of said mobile device" is sufficient to overcome the rejection. Examiner respectfully disagrees. The claim amendments merely describe the contents of "information" and the method claims do not positively require this information to be used in a subsequent method step. Examiner reminds Applicant that the first step in eligibility determination is establishing the BRI of the claims. Examiner respectfully disagrees that the BRI of the claims encompass the language excerpt from the specification as filed. Examiner recommends positively reciting the manner in which the gateway obtains and processes the information obtained from the GPS of a mobile device. Due to the breadth of the language found in the amended claims, Examiner is still in position that the claim amendments are insufficient to overcome the rejection.. The new and amended claims do not offer significantly more than the abstract idea itself, therefore the claims are still rejected under 35 USC § 101 as further detailed above.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 10, filed on 07/15/2022), with respect to the rejection of claims 10-18 under 35 USC § 112(b) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 10-18 in view of the amended language.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 10 and 11, filed on 07/15/2022), with respect to the rejection of claims 10-18 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Hendrickson (US 2005/0160031 A1) discloses rules-based transaction billing, reporting and compliance system, including an automated rules-based transaction processing system, in particular directed to support transaction reconciliation, billing, reporting and compliance activities..

Non-patent Literature
www.unipaygateway.com (NPL 2014, listed in PTO-892 as reference "U") discloses "Unipay Gateway", including Suspected issues/Fraud Transactions.
www.unipaygateway.com (NPL 2014, listed in PTO-892 as reference "V") discloses "Ultimate Payment Gateway software", including Security and Compliance.
United Thinkers (NPL 2014, listed in PTO-892 as reference "W") discloses "UniPay Gateway: Payment Technology", including the description of Unipay Gateway as "one of the most popular open source payment gateway software packages".
S. N. Panduranga (NPL 2005, listed in PTO-892 as reference "X") discloses "Simplifying mobile commerce through a trusted transaction broker", including a payment broker.
Zhang et al. (NPL 2011, listed in PTO-892 as reference "U", page 2) disclose "Third-Party Payment Problems and Countermeasures", including Mobile payments based on third-party payment platform.


 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/have